DAVIDSON, Judge,
dissenting.
The indictment charged the theft of twenty-seven cartons of cigarettes of the value of two dollars fourteen cents each and thirty cartons of cigarettes of the value of two dollars twenty-four cents each.
The ownership of the cigarettes was alleged to be in Wallace A. Shankle, who testified that he was the manager of Watson Service Station and that on the night of June 27, 1956, fifty-seven cartons of cigarettes, ranging in value from $2.14 to $2.34 per carton, were stolen therefrom.
The witness Shankle gave no description of the make, name, or size of the cartons of cigarettes, nor did he give any description of the cigarettes whereby they might be identified from any other cartons of cigarettes. He did not fix with any degree of definiteness, the time when the cigarettes were taken.
This conviction rests upon the circumstance that appellant was recently thereafter found in possession of some cartons of cigarettes.
There is not a line of testimony showing or indicating that the cartons of cigarettes found in appellant’s possession were those that were stolen. The owner did not attempt to identify the cigarettes found in appellant’s possession as those which were stolen.
*587The special owner of the cigarettes — that is, the attendant at the service station who was present when the cigarettes were stolen and who found the cigarettes in appellant’s possession, testified:
“(Q) And you didn’t have any identification marks or anything on the cigarettes, the carton, the packages or the cases they come in or anything? A. No.
“(Q) You don’t know whether these cases they were found in later in his car — You don’t know whether those are the same cases you had handled before, do you? A. No.”
The evidence further shows that the state, in the development of its case, placed in evidence the exculpatory statement of the appellant when his possession of the cartons of cigarettes was first challenged, the statement being: “We found them right back there. I didn’t think they were any good.”
There is no testimony showing the falsity of that exculpatory statement by appellant.
I am at a loss to understand how it can be said that the state has shown by this record that the appellant was ever at any time in possession of any cigarettes stolen from and the property of the alleged owner.
No man ought to be sentenced to the penitentiary until the state has proven him guilty. The state has not done so, here.
I respectfully dissent.